Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 07, 2017

The Court of Appeals hereby passes the following order:

A17A1740. PHILIP GAMBUTI v. BOARD OF COMMISSIONERS OF
    LOWNDES COUNTY et al.

      On November 21, 2016, the trial court entered its final order in this declaratory
judgment action filed by the Board of Commissioners of Lowndes County. Philip
Gambuti filed a notice of appeal therefrom on December 27, 2016.1 We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Gambuti’s notice of appeal is
untimely, as it was filed 36 days after entry of the trial court’s order. Consequently,
this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/07/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Gambuti’s notice of appeal states that the judgment appealed from was
entered on December 15, 2016, but the record does not support this statement.